Citation Nr: 1606461	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent for service-connected arteriosclerotic cardiovascular disease, status post coronary artery bypass graft times five.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from December 1968 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that continued a 30 percent disability rating for arteriosclerotic cardiovascular disease, status post coronary artery bypass graft times five. 

In November 2015, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the November 2015 Board hearing, the Veteran indicated that following his October 2004 coronary artery bypass surgery, he was checked by his cardiologist every three months for a period of years, then every six months for a period of years, and then annually.  The Veteran indicated that his first cardiologist was J. G. Pulido, MD,  and that his subsequent cardiologist was P. H. Gandhi, MD.  A review of the Veteran's claims file reveals that records of the identified follow-up evaluations by the Veteran's cardiologist have not been obtained, and therefore should be secured on remand.  Additionally, a private outpatient treatment record from the Northeast Florida Cardiovascular Center, dated in November 2010, shows that the Veteran underwent a left heart catheterization on October 26, 2010.  Records related to this procedure do not appear to have been associated with the record and should be secured.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his arteriosclerotic cardiovascular disease should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all treatment records from Drs. Pulido and Gandhi, as well as any records related to the October 2010 left heart catheterization.  See Board Hearing Transcript.

3.  Then readjudicate the Veteran's claim, and issue a Supplemental Statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

